PI



OFFICE   OF    THE     ATTORNEY        GENERAL   OF   TEXAS
                              AUSTIN




              H.   Sheppard
              PUhllO    Aaoowltr
                                                                    484




ed or leawa sald land.- ~8 pvia6a in s00ti0n 3 th
asmm3or ana aolleotor0r tame is than rqulred to,anke
au ltsnriwd report ahowln8 the valuation rlxea.by the Board
0r Eqtiintion, -the amcat or bounty aa talomm taxa8
that wouldham aooruea themon,* warnTEit~iiw
ma8onor the ?aderal gnlrchase,'bnsea.upon suohvalua-
tloaa 8na r-a                     rate for the county aa
                 at the pretall.lng
ralomm tame 0a ianbs8imllarlpsltuatea. The .asswaor
rriduotor      0r tame shall 8hor in 6aia report the total
aaotrntoi  ooontyadv~omet~a*mlahro~a           have beon
tk800880a a*uist XIl-lXZFkl3E3X uai& aouaty fwnwl or
lonsed by ttm lWdem.l Corsrnnnmt,ani3aball foflAazdSaid
mport to the Comptrollerat mbUa Aaoouat8 at AtIBtin.'
              Seatloa 5 makes the donation 3.athe tollwlag
1-e:
              Wxrm ln hamby donatad, aaiigranted to
       eaoh   0r ths OmatlM  of JIMpar, Sabine, s6n
       Au@St.iM,    Sb@lby,TfiDity,.Bo~dOZL,Tyl-,




       QO t rwh      akoants M are al&awe&by law tot
       aoElwti-       and   lnmsslng aa~m, and dW,l ior-
       wa r d l 6u p ~ia a te o o p y o f,th e r a w1   a   6-n
       him by the Oounty tmswr                far 2     dlllOMpt@
       the comptroller.~
Xoaarabla cioa.H.Sbs~psrd,Fsga 5


            A aught trsnapasltion0r the warding or Sea-
&t   5 by    mnder its maala& mom dsilnlk:
            “Them   18 ~emby   donated, an& grautetlto
     claohof ths aoantiss of Jsspar, Eablua, San
     Aogwtlne, Shelby, Trinity; Bou~ton, Tyler,
     Angelina, San JaOltttO, and WQlkQr, all of the
     state al vslomm. tszes lovied aad aollooted ln
     wah mspsotlre aounty for general mvenw       pur-
     poses . ... noosssary to ralmbaarsesaid avanty
     for the loss sustained   by maid aowty or ooua-
     ties, and not to exoeod khl.81 amofmt, or 80 nuah
     or suah state ad valorem tsxas oollocted as
     shaUbeequalfo       th~amou&tok      detmslaod
     la aooor&anosdth Seotlon 4 hereor . . .a
          Ssatlon 4, aftar dlmating tha CozuptAlar to
uhmk the 0ormotnoss of the report reqglmd in 6eatloa
s, prawldu:
         Vhetotslaiwaatofaotmt~e&valoms~
     tams rhiah unlil h&v8 bean~assessed~t
     ~&omedor3.eamdbyt3uFe6enuli3wwn-
     asatdthln   suah aouaty, am ehwzt by the ~mpoxt
     af th43aonutr tar uaowar aatlaoll*okrr.and




couatq,tor th4 1088 su~talne4 by Mid      i~~~&tq.' 9% (upor-
gonay alawe reclt~ tbak
            *‘pbaraat that theUait484States tbmma-1
     moat has parob4aeUor&~dalar~aena~
     of aut mar lands in tb amatN8 aamd la
     iwtida I h~m0f, fh8m~ wd.ng 0rr 0s th6
     tax rells gmatvsloartlansf~r       taznbla   rwpoasrr
Eonorable ceo, H. she$pnrd, Fada 4


     in eaoh or such cottntle8;
                              ana the raot that the
     loss or swh taxable values ln suoh oountlas




     hemlnabovs enuwnted    amate an amsrgenoy,
     et.o.-

          The only proYlslonwhloh -ala tenato lndloak
thatlosses by  subdivlslws or dlstrlats auah as sabnols,
roads, oith3 and towns might ba oowiaema, is that part
01 &atl.on 8 whIah provld~ that, *the satlaoourt shalx
at the saw tlw detsrminb the amouat or taxes that said
aowty and pmoiaot aad dlstri&s hw lost as a nmtlt
;~;ht~ Ps~ralCorsrnresnthaviagp~hassdorl~odsaid
      - Thia'emotlondoes not pusport to bbta4taasux-a
on th amount OS the donation but &smly tllmots a tlnd-
ing to be aatb by the Board cU Hquallsatlon,other na-
tloas tMsaui3ae&abow 15psoiClaUlyllmlt ths umoaat of
            The nqulnlmat that the oourt QQko thlllflud-
                            ~~ssatlon55, whlah enuasrates
the pnrpwes for which tha moMby any bs wea p&&S:
           7!lm tams hemindoaated; aridgmntadtc+
     oouatles hiwelqam hemby allwatad to the
     00m&a815aem~ oonrt or the nspatlve otmatlw
     herein named to be we6.by said ao~&ssl-
     ror t be pnqwee or oaxrylng 0n the eov~mlne
     activities oi the county, publio lapweaw&s,
     mtl disahsrge ot any aounty or nmainat U&debt-




          obviorrslythe rinabgi3OS3.0s~ewtalned by
prsoinots and distrlctflas mquimd by 68otlon 83muld
bs ascessary to datermIne rhioh politloal otabdlvla~ow
or dfstriots r0uiaba ellglble lkkran allooatlon under
%etion Se and woula serve as an equitable and jw@b+xig
for a deteraLin8tlonQy the oofaulsst@~~~m*court & the
amouat to be allooate~ to such subdlvlsi~aa.
EmwrableOeo.   H. Shoppurd, FUm5


          It is our oplnloa that Se~ta Bill No. 89, Aata
46th Lmglslatum, doss not donats all Bubdltlslonlos801,
8u0hM sah~ols, roads, oitiea aad ~OUM, In adamon to
tlowtlng the aounty ad V~~O~QQ  108sen ia saah oouaty:
                               roumvwytna1y
                          ATTOBHEY
                                 GIBSBAL OF TXA6


                          BY       A=&    d&+.&A
                                   Ceall c. cwwak
                                         Awiatant